DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.  Claim 1 has been amended.  Claims 2-3 and 6 have been canceled. Claims 1, 4, 5, 7, 8 are pending.
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 4-5, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of performing calculation steps to obtain values in a qPCR sample. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
	Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Mathematical concepts recited in claims 1, 4-5, 7 and 8 include:
Claim 1:  “converting steps performed to obtain the copy number of the high-concentration nucleic acid target” (mathematical concept).
Claim 1: “a converting step to obtain the copy number of the high-concentration nucleic acid target in the nucleic acid sample and a dynamic range is increased to 9 logs after the converting step (mathematical concept).
Claim 1: “adding 1 to the PCR efficiency as a base and the PCR efficiency is obtained by a quantitative PCR reaction curve; subtracting the Cq value of the high-concentration nucleic acid target from a Cq value 20of the low-concentration nucleic acid target to obtain ACq as an exponent; using the base and the exponent for a power operation to obtain a copy number of a nucleic acid target of each of the reaction wells; and multiplying the copy number of the nucleic acid target of each of the reaction wells by a number of the reaction wells in the digital PCR to obtain a total copy number of the 1478400usf high-concentration nucleic acid target”  (mathematical concept base algebraic calculations).
Claim 7: “wherein when all of the reaction wells demonstrate positive responses to a nucleic acid target, the nucleic acid target 10is the high-concentration nucleic acid target” (mental step or observation).
Claim 8: “wherein  when not all of the reaction wells demonstrate a positive response to a nuclei acid, the nucleic acid target is the low concentration nucleic acid target” (mental step or observation).
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
	With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	The claim 1 from which the claims depends recite the following: “A measuring method for a nucleic acid sample which simultaneously performs a digital and a quantitative PCR to detect the nucleic acid sample with a high concentration nucleic acid target and a low-concentration nucleic acid target” but provides no active method steps for actually performing PCR. The claims “providing a test plate having a plurality of reaction wells to perform a digital and qPCR reaction on the nucleic acid sample”  Claim 4 adds that the assay plate is a 64 well plate. Claim 5 recites wherein the assay plates comprise from 64 to 20000 reaction wells.  These are all general data gathering steps.
	Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 4 and 5: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art, Wang (US 20180258465) method and device for performing real-time quantitative digital PCR. The prior art, Cheng Biao (CN 107622185, 01-23-2018) teach a digital PCR concentration calculation method.  The prior art,  Kralik et al (Frontiers in Microbiology, 8 (108), 1-9, 2017) reviews multiple qPCR publications and provides instructions on how to perform qPCR on 64 well, or more, assay plates.  Providing a 64 well plate to perform a qPCR reaction is therefore routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps to mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of significantly more. The references provides both performing qPCR and/or digital PCR and steps of determining efficiency, linearity and copy number, such that the addition of performing the qPCR reaction to the calculations does not rise to the level of significantly more, nor does it provide an integration into a practical application.  Accordingly, the claims are not patent eligible under 35 USC 101.
Response to Arguments
6.	Applicant traverses the rejection on the following grounds: Applicant states that  according to paragraph [0006], the claimed invention provides a measuring method for a nuclei acid sample referred to as digital and quantitative PCR, wherein a copy number of the low-concentration nucleic acid target is directly quantified by the function of digital PCR.  Applicant states that a Cq value of the high-concentration nucleic acid target is detected by the function of qPCR, and a converting step is performed to obtain a copy number of the high-concentration nucleic acid target. Applicant states in this way, when he high-concentration nucleic acid is detected, the sample concentration can be successfully detected without diluting the sample, so the dynamic range of detection and the operational convenience can be effectively improved.  Applicant states, therefore it is clear that the aforementioned technical feature recited in the claim provides inventive step.
7.	All of amendment and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow:
	The examiner acknowledges Applicant’s arguments but notes that the claims are limited to a specific amplification methodology but rather comprises steps of performing mathematical operations and does not integrate the judicial exception (JE) directed to a mathematical concepts into a partial application.  Once the calculations are performed there is nothing recited where something is actually done with the results.  In other words, noting is recited wherein the results from the calculations are acted on or applied in any way.   The active steps as noted above does nothing beyond what is routine and conventional and therefore does not add significantly more to the claims.  The arguments are not found significant to overcome the rejection under 35 USC 101. 
Conclusion
8.	The closest prior art has already been made of record in prior Office actions.  No claims are allowed.
	 All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637